Citation Nr: 0730845	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  00-18 390	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

1.  Entitlement to an initial rating in excess of 10% for 
bronchial asthma prior to June 1998.

2.  Entitlement to an initial rating in excess of 30% for 
bronchial asthma since June 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March to December 1946, 
and from April 1948 to October 1956.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 1998 rating action that granted service 
connection for bronchial asthma and assigned an initial 10% 
rating therefor from August 1997.

By rating action of February 1999, the RO granted an initial 
30% rating for bronchial asthma from June 1998.  The matters 
of initial ratings in excess of 10% prior to June 1998 and 
30% since June 1998 remain for appellate consideration. 

By decisions of July 2001 and August 2004, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.

In August 2004, a Board Deputy Vice-Chairman granted the 
veteran's representative's July 2004 motion to advance this 
appeal on the Board's docket pursuant to the provisions of 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.    

2.  Prior to June 1998, the veteran's service-connected 
bronchial asthma was productive of occasional exacerbations, 
and treated with intermittent inhalational or oral 
bronchodilator therapy.



3.  Since June 1998, the veteran's service-connected 
bronchial asthma has been responsive to bronchodilator 
therapy, and the most recent 2002 pulmonary function tests 
show moderate obstructive ventilatory impairment with a 
Forced Expiratory Volume (FEV-1) of 113%, and a ratio of FEV 
in 1 second to Forced Vital Capacity (FEV-1/FVC) of 86%. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10% for 
bronchial asthma prior to June 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. § 3.159 and Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.97, Diagnostic Code 6602 (2007).   

2.  The criteria for an initial rating in excess of 30% for 
bronchial asthma since June 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. § 3.159 and Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.97, Diagnostic Code 6602 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

An August 2004 post-rating RO letter notified the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, as well as of what was need to 
establish entitlement to higher ratings (evidence showing 
that the disability had gotten worse).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letter also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get. Additionally, that letter requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claims.  The Board thus finds that the 2004 
RO letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, documents 
meeting the VCAA's notice requirements were not, nor could 
they have been, furnished to the veteran prior to the initial 
January 1998 and the subsequent February 1999 rating actions 
on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran was notified of 
what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the August 2004 
notice letter (which substantially completed the VA's notice 
requirements in this case), the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in June 2007 (as 
reflected in the Supplemental Statement of the Case) (SSOC).

Hence, the Board finds that any failure on the part of the VA 
in not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the July 2000 SOC 
and the February 2004 SSOC, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in June 2007 SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include all 
available pertinent post-service VA and private medical 
records up to 2007.  The veteran has been afforded 
comprehensive VA examinations in September 1997, August 1998, 
August 2002, and May 2003.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In June 2007, the veteran stated that he had no 
additional information or evidence to submit in connection 
with his claims.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the propriety of "staged rating" (assignment of separate 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from those 
for increased ratings for already service-connected 
disability).

Under the applicable criteria, a 10% rating is warranted for 
bronchial asthma where Forced Expiratory Volume (FEV-1) is 
71%-to 80% of predicted, or the ratio of FEV in 1 second to 
Forced Vital Capacity (FEV-1/FVC) is 71% to 80%, or 
intermittent inhalational or oral bronchodilator therapy is 
required.  A 30% rating requires a FEV-1 of 56%-to 70% of 
predicted, or FEV-1/FVC of 56% to 70%, or daily inhalational 
or oral bronchodilator therapy or inhalational anti-
inflammatory medication.  A 60% rating requires a FEV-1 of 
40%- to 55% of predicted, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least 3 per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100% rating requires a FEV-1 
of less than 40% of predicted, or FEV-1/FVC less than 40%, or 
more than 1 attack per week with episodes of respiratory 
failure, or daily use of systemic (oral or parenteral) high-
dose corticosteroids or immuno-suppressive medications.  38 
C.F.R. § 4.97, DC 6602.

In this case, the Board finds that the severity of the 
veteran's bronchial asthma does not meet the criteria for an 
initial rating in excess of 10% under DC 6602 prior to June 
1998; hence, no higher rating is assignable thereunder.

In December 1996, the veteran was seen in the VA outpatient 
clinic for an exacerbation of bronchial asthma.  When seen 
again in April 1997, he was noted to be using medication 
orally on an as-needed basis.  In June, he was being awakened 
at night by the asthma, and oral medication was prescribed.  
When seen for an asthma exacerbation in August, he was noted 
to be using an inhaler on an as-needed basis.

On early September 1997 VA respiratory examination, the 
veteran gave a history of 2 or 3 asthma attacks per week.  He 
was noted to have been using bronchodilator inhalants for a 
long time, and currently used puffs and an inhalant with a 
power nebulizer.  Current examination showed a prolonged 
expiratory phase with late expiratory wheezes bilaterally, 
and mild dyspnea on efforts.  

From late September to October 1997, the veteran was 
hospitalized at the Auxilio Mutuo (AM) Hospital for severe 
shortness of breath with wheezing.  During his hospital 
course, he responded well to treatment, and was discharged to 
his home in stable condition.  The principal diagnosis was 
acute bronchitis, with secondary diagnoses of bronchial 
asthma and chronic obstructive pulmonary disease.  

January 1998 VA outpatient records show that the veteran's 
asthma was stable, and that he was doing well with 
medications and therapy.  

In April 1998, the veteran was treated at the AM Hospital for 
a bronchitis/
asthma exacerbation.  He was stable at the time of hospital 
discharge to his home.

May 1998 VA outpatient records noted a recent exacerbation of 
asthma 2 weeks ago, and it was assessed to be poorly 
controlled.    

The Board finds that these findings are consistent with no 
more than an initial 10% rating for the veteran's bronchial 
asthma prior to June 1998, inasmuch as the criteria for an 
initial 30% rating prior to June 1998 under the applicable 
rating criteria, discussed above, have not been met.  As 
noted above, the criteria for a 30% rating under DC 6602 
require a FEV-1 of 56%-to 70% of predicted, or FEV-1/FVC of 
56% to 70%, or daily inhalational or oral bronchodilator 
therapy or inhalational anti-inflammatory medication.  
However, such were not shown prior to June 1998 in this case; 
the Board notes that pulmonary function test (PFT) results 
are not of record prior to June 1998. 

Neither does the severity of the veteran's bronchial asthma 
meet the criteria for an initial rating in excess of 30% 
under DC 6602 since June 1998; hence, no higher rating is 
assignable thereunder.

July 1998 VA PFTs showed a FEV-1 of 124% of predicted, and 
the interpretation was mild obstructive ventilatory defect 
with an excellent response to bronchodilators.  

On August 1998 VA respiratory examination, the veteran stated 
that he required the use of bronchodilators on a daily basis 
and respiratory therapy with another medication every 6 hours 
at home.  He reported 2 to 3 asthma attacks per week, and 
that he was last hospitalized for asthma 2 years ago and was 
able to control his attacks at home with his current regimen.  
Current examination showed moderate hyper-resonance to 
percussion, coarse breath sounds, a prolonged expiratory 
phase, and diffuse rhonchi and wheezes.  The diagnosis was 
chronic bronchial asthma.

In December 1999, the veteran was treated at the AM Hospital 
for complaints of shortness of breath.  The examiner noted 
poor compliance with a medication regimen.  At the time of 
hospital discharge, his asthma was assessed to be stable.

February 2000 VA PFTs showed a FEV-1 of 79.7% of predicted 
and a FEV-1/FVC of 68%, and the interpretation was mild 
airflow obstruction with no response to bronchodilators, and 
no significant change from a July 1998 study.  

In September 2000, the veteran was treated for an asthma 
exacerbation at the AM Hospital, and he was noted to be doing 
well at the time of discharge.

In March 2001, the veteran was treated for an asthma 
exacerbation at the AM hospital.  Pre-bronchodilator PFTs 
showed a FEV-1 of 82% of predicted and a FEV-1/FVC of 90%, 
and the interpretation was early small airways obstruction, 
with lung volumes within normal limits and normal diffusing 
capacity; the PFTs were felt to be within normal limits.

August 2002 VA PFTs showed a FEV-1 of 113% of predicted and a 
FEV-1/FVC of 86%, and the interpretation was moderate 
obstructive ventilatory impairment responsive to 
bronchodilator therapy, with no major changes of lung 
function since a February 2000 study.  

In October 2002, the veteran was seen in the VA outpatient 
clinic for an exacerbation of asthma.  Examination showed 
basilar expiratory wheezes, and the veteran was not in 
respiratory distress.  In December, the asthma was assessed 
to be mild, persistent, and stable.

On May 2003 VA respiratory examination, the lungs were clear 
to percussion and auscultation.  There was no respiratory 
volume failure.  The diagnosis was bronchial asthma.

February 2007 VA outpatient records noted marked improvement 
of the veteran's asthma after treatment with bronchodilators.  
On March examination, the lungs were clear to auscultation 
bilaterally, and there were no rhonchi, wheezes, rales, or 
crackles. 
  
The Board finds that these findings and the PFTs from July 
1998 to 2002 are consistent with no more than an initial 30% 
rating for the veteran's bronchial asthma since June 1998, 
inasmuch as the criteria for an initial 60% rating since June 
1998 under the applicable rating criteria, discussed above, 
have not been met.  As noted above, the criteria for a 60% 
rating under DC 6602 require a FEV-1 of 40%- to 55% of 
predicted, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  However, such have not been shown since 
June 1998 in this case.

For all the foregoing reasons, the Board finds that initial 
ratings in excess of 10% prior to June 1998 and 30% since 
June 1998 are is not warranted for the service-connected 
bronchial asthma.  As the 10% and 30% ratings represent the 
greatest degrees of impairment shown prior to and since June 
1998, respectively, there is no basis for additional staged 
rating pursuant to Fenderson.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine is not applicable.   See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski,     1 Vet. App. 49, 
53-56 (1990). 


ORDER

An initial rating in excess of 10% for bronchial asthma prior 
to June 1998 is denied.

An initial rating in excess of 30% for bronchial asthma since 
June 1998 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


